Citation Nr: 0216442	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  02-00 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder, currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from November 
1943 to April 1946.  

This matter originates from appeal of a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Chicago, 
Illinois Regional Office (RO) that denied the veteran's claim 
for a disability evaluation in excess of 50 percent for his 
service-connected post-traumatic stress disorder.  

The veteran appeared at a Board Video Conference hearing 
before the undersigned in April 2002.  The transcript of that 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1. All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  The veteran's post-traumatic stress disorder is 
manifested by recurring thoughts and nightmares of his 
traumatic experiences in World War II, depression, low self-
esteem, irritability, sleep disturbance and anxiety, 
resulting in occupational and social impairment with reduced 
reliability and productivity; suicidal ideation, obsessional 
rituals, illogical, obscure, or irrelevant speech, near-
continuous panic or depression, spatial disorientation, 
neglect of personal appearance and hygiene, difficulty 
adapting to stressful situations, and/or an inability to 
establish and maintain effective relationships are not shown.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for post-
traumatic stress disorder have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased evaluation 
for post-traumatic stress disorder.  He argues that his 
condition has worsened since he was granted a 50 percent 
disability evaluation in March 2000.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, in order to 
facilitate understanding of its decision, the pertinent law 
and VA regulations applicable to the issue will be outlined.  
Finally, the Board will present an analysis of the 
appellant's claim.

The Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim by means of a July 2001 
letter from the RO that explained to him his rights and 
responsibilities under the VCAA in great detail; the 
discussions in the September 2001 rating decision; and the 
January 2002 statement of the case.  In the July 2001 VCAA 
letter, he was specifically told that what was needed was any 
evidence that showed that his service-connected disability 
had become worse; he was given examples of the types of 
evidence that could be useful.  In October 2002, the Board 
advised the veteran that he could submit additional evidence.  
In response, the veteran stated that he had no additional 
evidence to offer.  After having reviewed the correspondence 
and other documentation of record, the Board has concluded 
that VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
letter issued in July 2001, the RO asked him to specify where 
he had received treatment.  The RO also informed him that it 
would request these records, but that it was his 
responsibility to ensure that the RO received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claim, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.  The RO obtained the veteran's VA 
treatment records as they were identified by the veteran.  It 
does not appear that there are any additional pertinent 
treatment records to be requested or obtained.  

Additionally, the veteran was afforded a VA examination in 
August 2001 for the purpose of determining the nature and 
extent of his service-connected post-traumatic stress 
disorder.  The veteran has also been provided ample 
opportunity to present evidence and argument in support of 
his claim.  He appeared before the undersigned at a hearing 
in October 2002.  There is of record sufficient evidence to 
decide the claim.  

In view of the fact that all available evidence has been 
obtained, the Board finds that the requirements to assist the 
veteran in the development of his claim under the VCAA, 
including the requirements to notify the veteran what portion 
of the evidence is to be provided by him and what portion is 
to be provided by VA, have been fulfilled.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate). 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran's service-connected post-traumatic stress 
disorder has been evaluated as 50 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  For a 50 percent 
rating under this criteria, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

Analysis

The veteran contends that his post-traumatic stress disorder 
warrants a disability evaluation greater than 50 percent and 
argues that the evidence demonstrates an increase in severity 
since the assignment of the 50 percent rating in March 2000.  

In the present case, there is no question that the veteran 
appears to have recurrent memories of the traumatic incident 
in service that precipitated his post-traumatic stress 
disorder, namely his survival from the sinking of his ship by 
a German submarine's torpedo during World War II.  He is also 
noted to live alone and oftentimes avoids people, although he 
has several long standing friendships and has expressed 
desires to enter into meaningful relationships with members 
of the opposite sex.  He has further been noted to have 
difficulty with interrupted sleep because of nightmares of 
the traumatic incidents, and has been found on objective 
examinations to be suffering from depression and anxiety.  He 
has also exhibited certain fears about leaving his home, and 
been shown to manifest low self-esteem and irritability.  
Although he has exhibited these obvious manifestations of his 
post-traumatic stress disorder, the record simply does not 
reflect the suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical, 
obscure, or irrelevant speech, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as irritability, with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or work-like setting), and/or an inability to establish 
and maintain effective relationships that would support a 
rating in excess of 50 percent under Diagnostic Code 9411.  

Specifically, there is no documentation, clinical or 
otherwise, of suicidal ideation, or obsessional rituals.  The 
veteran has never been described as being a danger to himself 
or others.  By the same token, there has been no indication 
of illogical, irrelevant or obscure speech.  In the clinical 
settings and at his hearing before the Board, the veteran was 
clearly able to explain his history and the nature of his 
complaints in a logical and coherent manner.  For example, in 
the August 2001 VA psychiatric evaluation, the veteran was 
oriented to person, place and time.  He spoke clearly, and 
his answers were coherent and relevant.  VA outpatient 
psychotherapy records from February to September 2002 
generally described the veteran as alert, coherent, and 
cooperative.  There has been no evidence of disorganized 
thinking.  Upon examination, he was always described as 
alert, and oriented to person, place, and time.  With the 
exception of the outpatient treatment report dated in May 
2002, in which he was described as "less well groomed than 
is usual for him, i.e. several days beard growth," the 
veteran has never been described as neglectful of his 
personal appearance and hygiene.  In August 2001 he was found 
to have been neatly dressed, while in February 2002 he was 
described as well groomed with hygiene within normal limits.  
Near continuous panic has never been noted, clinically or 
otherwise.  On the other hand, although the veteran has 
almost continuously been found to be depressed, his 
depression has never been shown to affect his ability to 
function independently, appropriately and effectively.  In 
explanation, the veteran has lived alone since filing his 
claim for benefits and has never been described as being 
dissatisfied with that situation.  In that time, the record 
shows that he has effectively maintained a continuous 
schedule of medical appointments in the treatment of his 
various disabilities, and has functioned appropriately during 
those appointments.  He has also maintained effective and 
appropriate relationships with his sister and has admitted to 
having relationships with a "couple of close friends."  In 
February 2002, he was reported to have initiated therapy 
because he thought that it would be a good idea in his 
pursuit of additional compensation.  In July 2002, the 
veteran was reported to have discontinued therapy, stating 
that he no longer needed a therapist.  

Regarding difficulty in adapting to stressful circumstances, 
it is noteworthy that the veteran has appeared at one 
hearing, one examination, and several therapy sessions in the 
pursuit of his claim, and has steadfastly pursued treatment 
for his various disorders.  There is no recent documentation 
of difficulty therewith being attributed to his post-
traumatic stress disorder.  Although the veteran may have 
some difficulty in establishing and maintaining effective 
work and social relationships, there is no demonstration of a 
complete inability to establish or maintain effective 
relationships.  Once again, it is noteworthy that he admits 
to having a good relationship with his sister and a "couple 
of close friends."  The criteria for establishing 
entitlement to a 70 percent rating are not shown by the 
evidence.  

Even more clearly, a rating in excess of 70 percent is not 
warranted.  The veteran does not have the symptoms required 
for a 100 percent rating, such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, memory loss 
for names of close relatives or his own name, and 
intermittent inability to perform basic minimal hygiene.  

The Board acknowledges that the veteran was assigned a GAF 
score of 48 in the August 2001 examination.  On the other 
hand, during the VA psychotherapy sessions between February 
and September 2002, the GAF score assigned was 70.  According 
to the Diagnostic and Statistical Manual of Mental Disorders 
(DSM- IV), GAF scores between 41 and 50 represent "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., few 
friends, unable to keep a job)."  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV). 

Although the Board has taken the foregoing GAF scores 
(including of course, the low score of 48 in August 2001) 
fully into consideration in this decision, they cannot be 
conclusively dispositive as to the veteran's level of 
impairment.  GAF scores are merely parts of a whole body of 
evidence that must be and has been considered in arriving at 
a decision.  As detailed above, VA examination and outpatient 
treatment records fail to reflect in the veteran behavior 
indicative of the low GAF score of 48 enumerated above.  
Specifically, illogical, obscure, or irrelevant speech; the 
avoidance of friends and family; suicidal ideation; severe 
obsessional rituals; frequent shoplifting; few friends; or 
inability to keep a job have not been shown to be among the 
veteran's manifestations of post-traumatic stress disorder.  
The Board must conclude, therefore, that the narratives 
contained within the examination and treatment records 
themselves are more probative of the veteran's level of 
impairment from his post-traumatic stress disorder, than is 
the GAF score that was assigned in conjunction with the 
August 2001 VA examination.  

The veteran's post-traumatic stress disorder is manifested by 
recurring thoughts and nightmares of his experiences in World 
War II, depression, low self-esteem, irritability, sleep 
disturbance and anxiety, resulting in occupational and social 
impairment with reduced reliability and productivity.  The 
current 50 percent rating for post-traumatic stress disorder 
contemplates such occupational and social impairment.  The 
medical record in this case substantiates no more than this 
level of post-traumatic stress disorder impairment.  The 
symptoms listed in the rating criteria for a 70 percent 
rating are absent in this case.  The post-traumatic stress 
disorder disability picture more nearly approximates the 
criteria for a 50 percent rating, than a 70 percent rating, 
and thus the lower rating of 50 percent is warranted.

Accordingly, the Board finds that the veteran has been most 
appropriately evaluated at his current rating and that the 
preponderance of the evidence is against a rating in excess 
of 50 percent.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  


ORDER

Entitlement to an increased disability evaluation for post-
traumatic stress disorder, currently rated as 50 percent 
disabling, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

